833 F.2d 1012
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gary S. MAYES, Plaintiff-Appellant,v.TENNESSEE DEPARTMENT OF CORRECTIONS, Jerry McClaine, NevinC. Trammell, Mike P. Williamson, Stephen D. Karr, LindaMiller, Charles Traughber, Ed Hoover, Donna Blackburn,Warden, Morgan Co. Reg. Prison, Director of Records, Gary H.Bell, Defendants-Appellees.
No. 87-5349.
United States Court of Appeals, Sixth Circuit.
Nov. 10, 1987.

1
Before ENGEL and CORNELIA G. KENNEDY, Circuit Judges, and POTTER, District Judge.*

ORDER

2
This pro se plaintiff appeals an order of the district court which dismissed his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  Plaintiff now moves for the appointment of counsel.  Upon consideration of the record and the briefs submitted by the parties, the panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


3
For the reasons stated in the magistrate's report and recommendation, the motion for appointment of counsel is hereby denied and the district court's final order entered March 10, 1987 is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable John W. Potter, U.S. District Judge for the Northern District of Ohio, sitting by designation